                    Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 1 of 11 PageID #: 9
JS44 (Rev       oe/re)                                                                    cIV[            COVER SHEET

purpose of initiating the civil docket sheet. (sF:E INST'RI|cTIoNS oN NII,\T pAGII OF I'HIS t;oRM.)

L (a) PLAINTIFFS                                                                                                               DEFENDANTS
Ronnie Oney d/b/a Ronnie's Wrecker Service                                                                                   Great Lakes lnsurance SE

      (b)   County of Residence of First Listed Plaintiff HarriSOn                                                             County of Resrdence of First Listed Def'endant
                              (ix(:tiPT rN It.s. PI"41N1'illt ('ASUS)                                                                                    .       (lN ll.s. PI"4|NIl14; CAStiS ONLv)
                                                                                                                               NOTE: IN LAND CONDEMNATION CASES,                            USE THE LOCATION OF
                                                                                                                                           THE TRACT OF LAND INVOLVED.


  (c) Attorneys (Finn Noue, Address, untl Tclephone Nun$et)                                                                    Attorneys (lfKnovn)
Josh B. Maness, 480 W. Texas Avenue, Waskom, Texas 75692                                                                     Les Pickett and Jake Kauffman
(903) 407-8455                                                                                                               Galloway, Johnson, Tompkins, Burr & Smith
                                                                                                                             '1301 McKinney, Ste. 1400, Houston, Texas 77010 (713)599-0700

II.     BASIS OF JURISDICTION                              prace   a   n ",Y" in onc Box ontv)                       CITIZENSHIP OF PRINCIPAL PARTIES                                                1t'to," on "X" in onc BoxJbr I'tainttlJ
                                                                                                                          Qror Diwrsity ('ases      Oiy)                                                 arul One Bor   for   DeJbndatil)
5 I       U.S. Govenrment                    D3        Federal Question                                                                                  PTF       DEF                                                        PTF       DEF
            Plaintiff                                    ((J.5. (;olenlnent Nol a Pqrty)                            Citizen ofThis State                 cxl        o I       Incorporated or Principal Place                  14       tr4
                                                                                                                                                                                 ofBusiness In This State

O   2     U.S. Govemment                     X4        Diversity                                                    Citizen of Another State                n2      o 2       Incorporated ard Principal Place                 il s n5
             Defendant                                    (ltdicula (:ilizenship ofl'arlies in llent III)                                                                        ofBusiness In Anothcr Statc

                                                                                                                    Citizen or Subject ofa                  o3      o 3       Foreign Nation                                   o6 x6
IV. NATURE                 OF SUIT                    qn "X" in One Rox                                                                                              Click here for:
                                                                              T(    TS                                  F'rlRX'NITI INI'./PI.NA I,T"t1                RANI{RIIPT(-Y
I   I lo Insurarce                              PERSONAL INJURY                          PERSONAL INJURY            O   625 Drug Related Seizure             A    422 Appeal 28 USC I 58              O    375 False Claims Act
O   t20 Marine                              D   310 Airplane                       D   365 Personal Injury -                ofPropedy      2   I USC 88 I    O    423 Withdrawal                      O    376 Qui Tam (3 I USC
D   130 Miller Act                          O 3 l5 Airplane       Product                  Product Liability        D   690 Othsr                                     28 USC 157                                 3729(^))
0   140 Negotiable Instrunrent                        Liability                    D   367 Health Carel                                                                                               O    400   State Reappodionme[t
0   I 50 Recovery ofoverpayment             O   320 Assault, Libel &                          PhaDaceutical                                                       PRf)PT'-RTV NII:IITS                0    410   Antitrust
         & Enforcement of                           Slander                                Personal Idury                                                    O    820 Copyrights                      O    430   Banks and Banking
D   l5l Medicae Act                         O   330 Federal Enrployers'                    Product Liability                                                 O    830 Patent                          O    450   Commerce
O   152 Recovery    ofDefaulted                       Liability                    O   368 Asbestos Personal                                                 O    835 Patent - Abbreviated             O   460 Deportation
          Student Loans                     O   340 Marine                                  hrjurl' P1o4o",                                                           New Drug Application             O   470 Racketeer Influenced and
          (Excludes Veterans)               O   345 Marine Product                       Liability                                                           O    840 Tradernak                                Conupt OrAanizations
O   153 Recovery ofOveq)aymert                        Liability                      PERSONAL PROPERTY                            r.aRrlp                         sn/-rar.   sFcilprrl,                O   480 Consumer Credit
        of Veterm's Benefits                O   350 Motor Vehicle                  O   370 Other Fraud                  7l0 Fail Labor Standads              o    861   HIA (r395f0                            (15 USC l68l or 1692)
D   160 Stockholders' Suits                 O   355 Motor Vehicle                  O   371 Truth in Lending                 Act                              O    862   Black Lung (923)               O   485 Telephone Consumer
D   190 Other Contract                              Product Liability              D   380 Other Personal           D   720 Labor/Maragement                 O    863   DIwc/DIww (aos(g))                     Protection Act
3   [95 Contlact Product Liability          3   360 Other Personal                         Propedy Damage                   Relations                        O    864   SSID TitIC   XVI               D   490 Cable/Sar TV
O   196 Franchise                                     Injury                       O   385 Property Damage          O   740 Railway Labor Act                O    86s   Rsl (40s(g))                   D   850 Securities/Comrnodities/
                                            O   362 Personal hrjury -                      Product Liability        O   751 Fmily ard Medical                                                                  Exchmge
                                                    Medical Nlalrrractice                                                   Leav€ Act                                                                  O   890 Other Statutory Actions
                                                 .IVII.     RI':I.ITS               Dnrsr}Nnll pnTtrrtoNs           O   790 Othsr Labor Litigation                I.FNtrPAI,TA.!(        SIIITS        O   891 Agricultural Acts
l"l 210 l-and Condenrnation                 o   440   Other Civil Rights               Habcas Corpus:               O   791 Etnployee Retireurent            O    870 Taxes (U.S, Plaintiff            3   893 Enviromrental Malters
O 220 Foreclosure                           O     Voting
                                                441                                D   463 Alien Detainee                   Ilcome Seaurity Act                         or Defendant)                  D   895 Freedom oflnforrration
O 230 Rent Lease & Ejectment                O     Enrployment
                                                442                                D   510 Motions to Vacate                                                 3    871   IRS-ThirdPtrty                           Act
O 240 TQrts to Land                         O     Housing/
                                                443                                         Sentenca                                                                    26 USC 7609                    O   896 Arbitration
O 245 Tort Product Liability                      Accommodations                   O    530 General                                                                                                    D   899 Admlnlshatlve Procedure
D 290 All Other Real Property               O 445 Amer. rvDisabilities -           O    535 Death Penalty                                                                                                      Act/Review or Appeal of
                                                  Employment                            Other:                                                                                                                 Agency Decision
                                            O 446 Amer. rv/Disabilities -          O    540   Mardamus & Other      D   465 Other Imnrigration                                                         n   950 Constitutionality of
                                                    Other                          O    550   Civil Rights                   Actions                                                                           State Statutes
                                            O   448 Education                      O    555   Prison Condition
                                                                                   O    560   Civil Detainec -
                                                                                              Conditions of
                                                                                              Confinement

V. ORIGIN               (Place an   "X"   ur Onc Box only)
f,t Original       X2                Removed from                       O3         Remanded      from          D4   Reinstated or 0             5 Transferred from            l-'l   6   Multidistrict              D 8 Multidistrict
          Proceeding                 State Court                                   Appellate     Court              Reopened                       Another Distr.ict                     Litigation -                        Litigation -
                                                                                                                                                                                         Transf'er                           Direct File
                                                 Cite the U.S. Civil Statute under which you are filing (Do not cite juris.lictionul skttutcs unles divcrsity).
                                                  28 U.S.C.                 441
VI.     CAUSE OF ACTION Bnef description                                    of cause:

VII.              UESTED            IN           il       cHecx IF THIS Is A CLASS                   ACTI0N             DEMAND         $                                   CHECK YES only if demanded in complaint:
          COMPLAINT                                       UNDER RULE 23, F.R Cv P                                                                                          JURYDEMAND: D YES                                   ONO
vrrr.       RELATED CASE(S)
                                                      (Sec inslruclioils):
            IF ANY                                                                 JUDGE                                                                          DOCKET NUMBER
DATE                                                                                    SIGNATURE OF ATTORNEY OF RECORD
11t26t2019                                                                             /s/ Les Pickett
FOR OFFICE USE ONLY

    RECEIPT #                         AMOUNT                                                  APPLYING IFP                                      JUDGE                                    MAG. JUDGE




                                                                                                              EXHIBIT A
                                                                                      Page 1 of 1
            Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 2 of 11 PageID #: 10
 Skip to Main Content Logout My Account Search Menu New Search Refine Search Back                                            Location : All Courts Help

                                                          REGISTER OF ACTIONS
                                                             CASE NO. 2019-10832-CCL

Ronnie Oney d/b/a Ronnie's Wrecker Service vs. Great Lakes Insurance         §                       Case Type:       All Other Civil Cases
SE                                                                           §                        Date Filed:     08/30/2019
                                                                             §                          Location:     County Court at Law #1
                                                                             §                    Judicial Officer:   Black, Joe
                                                                             §
                                                                             §


                                                                     PARTY INFORMATION

                                                                                                                          Attorneys
Defendant      Great Lakes Insurance SE


Plaintiff      Ronnie Oney d/b/a Ronnie's Wrecker Service                                                                 JOSH MANESS
                                                                                                                           Retained
                                                                                                                          903-407-8455(W)


                                                             EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
08/30/2019 New Cases Filed (OCA)
08/30/2019 CITATION BY CERTIFIED MAIL
08/30/2019 Citation
              Great Lakes Insurance SE                                 Unserved
09/16/2019 CITATION RETURNED UNSERVED
10/23/2019 PLAINTIFFS FIRST AMENDED PETITION
10/23/2019 Citation
10/23/2019 Citation
              Great Lakes Insurance SE                                 Unserved


                                                                    FINANCIAL INFORMATION



             Plaintiff Ronnie Oney d/b/a Ronnie's Wrecker Service
             Total Financial Assessment                                                                                                           340.00
             Total Payments and Credits                                                                                                           340.00
             Balance Due as of 11/13/2019                                                                                                           0.00

08/30/2019   Transaction Assessment                                                                                                               242.00
08/30/2019   Transaction Assessment                                                                                                                90.00
08/30/2019   Payment                   Receipt # 007208-CC                                  MANESS, JOSH                                        (332.00)
10/23/2019   Transaction Assessment                                                                                                                  8.00
10/23/2019   Payment                   Receipt # 007424-CC                                  MANESS, JOSH                                           (8.00)




http://txharrisonodyprod.tylerhost.net/PublicAccess/CaseDetail.aspx?CaseID=515164                                                        11/13/2019
Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 3 of 11 PageID #: 11
Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 4 of 11 PageID #: 12
Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 5 of 11 PageID #: 13
USPS.com® - USPS Tracking® Results                                              Page 1 of 2
      Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 6 of 11 PageID #: 14

                                    ®                                                   FAQs 
  USPS Tracking

                                        Track Another Package   +




                                                                                      Remove    
  Tracking Number: 9214890194038398293109

  Your item was delivered to an individual at the address at 11:58 am on November 12, 2019 in
  RESTON, VA 20190.




   Delivered
  November 12, 2019 at 11:58 am
  Delivered, Left with Individual
  RESTON, VA 20190

  Get Updates   




                                                                                          
     Text & Email Updates


                                                                                          
     Return Receipt Electronic


                                                                                          
     Tracking History


                                                                                          
     Product Information



                                               See Less   




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=9214890194038398293109        11/25/2019
Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 7 of 11 PageID #: 15
Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 8 of 11 PageID #: 16
Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 9 of 11 PageID #: 17
Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 10 of 11 PageID #: 18
Case 2:19-cv-00389-JRG Document 1-1 Filed 11/26/19 Page 11 of 11 PageID #: 19
